DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on May 16, 2019.  Claims 1-13 were originally received for consideration.  The preliminary amendment, received on May 16, 2019, does not add or cancel any claims.
2.	Claims 1-13 are currently under consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 5/16/2019, is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czyszczewski et al. (U.S. Patent Pub. No. US 2006/0261948).

Regarding claim 1, Czyszczewski discloses:
A method for secure updating of a static state display, the method comprising: 
sending data from an updating device to the static state display, wherein the data comprises a security key and update data pertaining to an update to be displayed by the static state display (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); 
authenticating the data sent by the updating device at the static state display by comparing the security key with one or more reference security keys stored in a database accessible by the static state display (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); and 
upon successful authentication updating the static state display with the update (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Czyszczewski discloses:
The method according to claim 1, wherein the static state display is divided into a plurality of sub-regions, wherein each of the one or more reference security keys are assigned to one or more of the the asset tag manager is in communication with the contents of the electronic asset tags of the one or more asset devices; where one asset device can have more than one tag).  Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Czyszczewski discloses:
The method according to claim 1, further comprising updating the database by sending database updating data from a database updating device to the static state display, wherein the database updating data comprises a master key and one or more database entries (paragraph 0043:  the asset tag manager may save the contents of the electronic asset tag to a database); 
authenticating the updating data sent by the database updating device by comparing the master key with a reference master key stored in the database (paragraph 0043:  the asset tag manager may save the contents of the electronic asset tag to a database);
upon successful authentication updating the database with the one or more database entries (paragraph 0043:  the asset tag manager may save the contents of the electronic asset tag to a database). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Czyszczewski discloses:
The method according to claim 1, wherein the sending of the data is performed by sending a single updating message comprising the security key and the update data pertaining to an update to be displayed by the static state display (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag).  Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Czyszczewski discloses:
The method according to claim 1, wherein the sending of the data is performed by sending a plurality of messages (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag). Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Czyszczewski discloses:
The method according to claim 5, wherein a first message of the plurality of messages comprises the security key and wherein the update data pertaining to an update is sent as one or more messages (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag).Regarding claim 9, Czyszczewski discloses:
A system comprising a static state display and an updating device, the updating device comprising: 
a transmitter configured to send data, from the updating device to the static state display by short range communication, the data comprising a security key and update data pertaining to an update to be displayed by the static state display (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); 
the static state display comprising:
the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); and 
circuitry configured to: 
authenticate the data sent by the updating device by comparing the security key with one or more reference security keys stored in a database accessible by the static state display (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); and 
upon successful authentication, update the static state display with the update (paragraph 0043:  the asset tag manager may save the contents of the electronic asset tag to a database).Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Czyszczewski discloses:
The system according to claim 9, wherein the static state display further comprises a memory storing the database comprising one or more reference security keys (paragraphs 0009, 0017-0019:  the asset tag manager is in communication with the contents of the electronic asset tags of the one or more asset devices; where one asset device can have more than one tag).  Claim 11 is rejected as applied above in rejecting claim 9.  Furthermore, Czyszczewski discloses:
The system according to claim 9, further comprising a database updating device, the data base updating device comprising: 
a transmitter configured to send database updating data, from the database updating device to the static state display, the database updating data comprising a master key and one or more database the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag);
wherein the receiver of the static state display is further configured to receive database updating data from the database updating device (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); and 
wherein the circuitry of the static state display is further configured to authenticate the updating data sent by the database updating device by comparing the master key with a reference master key stored in the database (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag); and 
upon successful authentication updating the database with the one or more database entries (paragraph 0043:  the asset tag manager may save the contents of the electronic asset tag to a database). Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Czyszczewski discloses:
The system according to claim 11, wherein the transmitter of the database updating device is further configured to send authorization data comprising a security key to the updating device, and wherein the updating device further comprises: 
a receiver configured to receive the authorization data from the database updating device, and a memory storing the authorization data comprising a security key received from the database updating device (paragraphs 0037-0039:  the operator may provide electronic tag authorization (e.g. a password) to the asset device to get authorized, and if the operator is authorized, the authorized operator can modify the electronic asset tag). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czyszczewski et al. (U.S. Patent Pub. No. US 2006/0261948) in view of Ehrensvard (U.S. Patent Pub. No. US 2014/0357187). 


Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Czyszczewski does not explicitly disclose harvesting energy from the updating devie to power the updating of the static state display.  In an analogous art, Ehrensvard discloses a device harvesting energy from an electromagnetic field to power the device electronics and the LCD display (paragraph 0208).  It would have been obvious to harvest energy to power a display, as is performed in Ehrensvard, so that the display can be powered without solely depending on a battery (Ehrensvard:  paragraph 0064). 
Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Czyszczewski does not explicitly disclose wherein the harvesting of energy comprises receiving by the static state display electromagnetic energy transmitted by the updating device.  In an analogous art, Ehrensvard discloses a device harvesting energy from an electromagnetic field to power the device electronics and the LCD display (paragraph 0208).  It would have been obvious to harvest energy to power a display, as is performed in Ehrensvard, so that the display can be powered without solely depending on a battery (Ehrensvard:  paragraph 0064).

Claim 13 is rejected as applied above in rejecting claim 10.  Furthermore, Czyszczewski does not explicitly disclose wherein the received of the static state display is configured to harvest energy transmitted by the transmitter of the updating device.  In an analogous art, Ehrensvard discloses a device harvesting energy from an electromagnetic field to power the device electronics and the LCD display (paragraph 0208).  It would have been obvious to harvest energy to power a display, as is performed in Ehrensvard, so that the display can be powered without solely depending on a battery (Ehrensvard:  paragraph 0064).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
02/07/2022Primary Examiner, Art Unit 3649